DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been reviewed by the examiner and entered of record in the file.
 2.	Claims 1, 3 and 5 are amended.  Claims 11-15 are cancelled. Claims 1-10 are currently pending in the application.
3.	Applicant previously elected to prosecute the species of (a) bimatoprost as “the bimatoprost compound” and (ii) polysorbate 80 as the polyoxyethylene sorbitan fatty acid ester penetration enhancer.   Non-elected species of “bimatropost compounds” and non-elected penetration enhancers remain presently withdrawn from consideration.

Previous Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-10 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Gore et al., U.S. 20130005665 A1, hereafter referred to as “Gore et al.”
	Claim 1, as amended, is directed to an “ophthalmologically suitable” eye drop formulation comprising (a) 0.005%-0.02% of a bimatoprost compound (more specifically bimatoprost, at a concentration of 0.009%-0.011% (claim 4)), (b)  0.003-0.007% benzalkonium chloride (more specifically 0.005% benzalkonium chloride (claim 3)) and (c) 0.25%-2.5% of a penetration enhancer component composed of one or more ophthalmologically suitable polyoxyethylene sorbitan fatty acid esters (more specifically, polysorbate 80 (claim 9)), which make up at least 0.85% of the formulation (claim 5)), wherein (d) the formulation does not comprise a polyacrylate polymer or does not comprise a component having an HLB value than 17.5 or both. Claim 2 is drawn to claim 1, and limits wherein the formulation is free of any quaternary ammonium salts other than benzalkonium chloride. Claim 6 is drawn to claim 5, and limits the polyoxytheylene sorbitan fatty acid ester to polysorbate 20, polysorbate 80, or a combination thereof.  Claims 7, 8 and 10 are drawn to claims 2 or 6, and limit wherein the formulation comprises at least one secondary penetration enhancer component comprising castor oil.  

	Gore et al. disclose topical ophthalmic compositions for administration to the eye (see paragraph [0004]) as an eye drop (please see Embodiments 46-48 at pages 34-35 and Examples 8-14 at pages 62-63)), wherein said compositions comprise the API bimatoprost (paragraph [0041]). Gore et al. specifically names the API-preservative benzalkonium chloride in paragraph [0044].  Gore et al. teach wherein the composition includes castor oil (paragraph [0021]).  More particularly, please see the emulsion in Table 11 at page 60, comprising bimatoprost at 0.015%, benzalkonium chloride (BAK) at 0.01% or 0.005% and Polysorbate 80 at 0.5%, (which is within the range of 0.25%-2.5% required by claim 1), and an additional penetration enhancer comprising castor oil at 0.1%. The composition of Table 11 does not comprise an ingredient characterized as a polyacrylate polymer.
Gore et al. teach an ophthalmic composition for application as an eye drop in Table 11 comprising bimatroprost, BAK and polysorbate 80, but do not explicitly disclose a single composition comprising each ingredient in the recited weight percent range.
	Yet, Gore et al. teaches weight % by weight amounts that anticipate the instantly recited weight percent range of each ingredient in paragraphs [0043]-[0045] (see above). Gore et al teach wherein bimatoprost is employed at a weight percent range of 0.001 to 2.5% (paragraph [0043]), which fully encompasses the range of 0.005%-0.02% required by instant claim 1.  Gore et al. teach wherein benzalkonium chloride is employed at a weight percent range of 0.005 to 0.02%, (paragraph [0045]), which overlaps the range of 0.003-0.007% required by instant claim 1), also see Embodiments 30 at page 34.  Gore et al teach wherein castor oil is employed at a concentration of 0.1 to 1.25% (w/w) (paragraph [0045]), which overlaps the range of 0.25%-2.5% required by claim 1.  Although the prior art does not disclose the exact claimed weight values of benzalkonium chloride and castor oil in Table 11, the range of “0.003%-0.007%” benzalkonium chloride required by claim 1 is reasonably suggested in Embodiment 30 at page 34, wherein a range of 0.005 to 0.02% benzalkonium chloride % is disclosed (see above). A person of skill in the art would be motivated to reduce the concentration of benzalkonium chloride to minimize the secondary effects of the preservative.  
	It would be obvious to one skilled in the art to use the starting point of benzalkonium chloride, polysorbate 80 and castor oil as disclosed by Gore et al and optimize these amounts for an ophthalmic solution formulated as eye drops with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., concentration or dosage range) is obvious as being within the skill of In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Regarding the presence of additional ingredients in the ophthalmic composition taught by Gore et al (e.g., in Table 11), in particular macrogol 15 hydroxystearate (e.g., in the form of “Solutol® HS 15”)
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.  See MPEP 2111.03 Transitional Phrases [R-08.2012].
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As such, a prima facie case is established.  

Response to Arguments
6.	Applicant traverses the previous obviousness rejection over Gore.  Applicant argues the following points:
	(I)	 Applicant argues that the previous Office Action interpretation of Gore is 		not proper and reflects the use of impermissible hindsight.

Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”). 
In this case, Gore et al. discloses a bimatoprost emulsion comprising the recited ingredients bimaptoprost, BAK, Polysorbate 80, and castor oil in Table 11. Gore et al. teach weight % by weight amounts of each ingredient that suggest the instantly recited weight percent ranges in paragraphs [0043]-[0045]. It would have been customary for one of skill in the art to determine the optimal amount in weight percent of each In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
As such, a prima facie case is established.  

	(II)	Applicant contends that “neither of the compositions of Table 11 [of Gore] 			include, point to, or otherwise suggest all the required components in the 			required amounts as set forth in claim 1,” [emphasis added] (Applicant’s 			response, page 10, last paragraph). 

	Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the required components bimatoprost, BAK and polysorbate 80) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	(III) 	Applicant argues that the specification of Gore provides an extremely 			broad disclosure, including a multitude of laundry lists comprising both 			various APIs and excipients (page 11 of Applicant’s response).  Applicant 			alleges that the Office appears to 	“cherry pick” various elements from 			Gore’s broad disclosure to arrive at the claimed formulations (page 13 of 			Applicant’s response). Applicant contends that “a person of ordinary skill 		in the art reading the disclosure of Gore would not be motivated in any 			way to select a polyoxyethylated surfactant instead of, e.g., Solutol 15 HS. 		Further, even if, e.g., Polysorbate 80 was selected, Gore provides no 			teaching, suggestion, or motivation to then select bimatoprost in an 			amount of 0.005%-0.02%, and benzalkonium chloride in an amount of 			0.25%-2.5%. See e.g., Table 11, reciting Bimatoprost in an amount of 			0.015%, Polysorbate 80 in an amount of 0.5%, and benzalkonium 				chloride in an amount of 0.01% (outside of the claimed range).

	Applicant's arguments have been fully considered but they are not persuasive.  
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	See also: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
	Regarding Applicant’s argument that Gore et al. teach away from the claimed invention, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that Applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See MPEP 2123, I and II.
Gore et al.’s broad disclosure of alternatives, for example the APIs discussed in paragraph [0041] or the concentrations discussed in paragraph [0043], do not constitute a teaching away from any of said alternatives, particularly when Gore et al. disclose a bimatoprost emulsion comprising the recited ingredients bimatoprost, BAK, Polysorbate 80, and castor oil in Table 11. Nothing unexpected is seen in selecting the ingredients disclosed in Table 11 and optimizing their weight percent by weight, as specifically taught in paragraphs [0043]-[0045].
Since Applicant has not demonstrated otherwise, Applicant's arguments are not considered persuasive and the rejection of claims 1-10 is maintained.

Conclusion
7.	In conclusion, claims 1-10 are present in the application.  Claims 1-10 are rejected.  No claim is currently allowable.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611